UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6474


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY A. CARTER,

                  Movant - Appellant,

ERIC RIVERA,

                  Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:03-cr-01092-HMH-12)


Submitted:    October 3, 2008                 Decided:   October 31, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Ricky A. Carter, Appellant Pro Se.  Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Before the court is Ricky A. Carter’s appeal of the

district     court’s    text     order    denying    his      motion    to   compel

performance of a cooperation agreement Carter alleged he had

with the Government.

             We cannot discern from the record the basis for the

district court’s order.            Accordingly, we vacate the district

court’s order and remand this case for further proceedings.                      On

remand, the district court should first consider whether it has

jurisdiction to consider Carter’s motion.                  If the district court

finds it has jurisdiction, the court should then instruct the

Government     to      respond     to     Carter’s     motion      and       proceed

accordingly.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and    argument      would   not    aid   the   decisional

process.

                                                            VACATED AND REMANDED




                                         2